DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 October 2021 has been entered.

 Response to Amendment
	Applicant’s response 08 October 2021 and 08 September 2021 been received and entered.  Claim 72 has been amended and claims 72-126 are currently pending and under consideration in the instant Office action.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 08 September 2021 have been fully considered but are not deemed to be persuasive.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/959,054 (or 14/985,070 or 14/141,256), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior application fails to provide support for “liver fibrosis”.  Accordingly, claims 72-126 are not entitled to the benefit of the prior application.

Applicant states that this application is a continuation application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: “liver fibrosis” in claims 73, 106, 113 and 120.  Claim 72 has been amended to recite “liver fibrosis mediated by primary biliary cirrhosis”, which is also not disclosed.  
This application repeats a substantial portion of prior Application No. 15/959,054, filed 20 April 2018, and adds disclosure not presented in the prior application. Because continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Response to Arguments
Applicant asserts that the prior application discloses that primary biliary cirrhosis is a progressive hepatic disease and as the disease progresses “persistent toxic build-up of bile acids causes progressive liver damage marked by chronic inflammation and fibrosis”.  Applicant’s argument has been fully considered, but is not found persuasive.
A review of the prior application only finds a single instance of the term “fibrosis” in paragraph [0024].
[0024] Primary Biliary Cirrhosis (PBC) is a progressive hepatic disease that primarily results from autoimmune destruction of the bile ducts that transport bile acids out of the liver, resulting in cholestasis. As the disease progresses, persistent toxic build-up of bile acids causes progressive liver damage marked by chronic inflammation and fibrosis.

This disclosure does support the instant application’s current claims to a method of reducing bile acid synthesis in a subject having liver fibrosis as currently claimed.  There is no disclosure of a patient population which has liver fibrosis mediated by primary biliary cirrhosis.  This disclosure does not provide a basis for the claimed method of reducing bile acids in a subject with liver fibrosis mediated by primary biliary cirrhosis as claimed as such a patient population was never disclosed or contemplated in the prior application.  This single mention of fibrosis in a 92 page specification with no generic mention of liver fibrosis or a patient population of ones having liver fibrosis 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72 (and dependent claims 73-105) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 72 has been amended to recite a subject “having liver fibrosis mediated by primary biliary cirrhosis” for treatment in the method of reducing bile acid synthesis.  The instant specification fails to support the patient population which is “a subject having liver fibrosis mediated by primary biliary cirrhosis”.  This patient population is not disclosed in the instant specification.  The term “fibrosis” occurs once in the 92 page 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 72-84, 96, 99-101, 106-108 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Zhou et al.  (Hepatology Communications  1(10):  1024-1042, 2017) in light of Wu et al. (cited by Applicant).
	Zhou et al. teach an FGF19 variant (M70) which is identical to that of the instant specification (SEQ ID NO:70).  Zhou et al. teach that administration of M70 via an adeno-associated virus to mice with an experimental model of steatohepatitis which resembles the etiology of human NASH inhibited the formation of liver fibrosis in the 
	
In the event that Zhou et al. is not considered to be anticipatory, the claims are also considered obvious over Zhou et al. for the following reasons.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 72-84, 96, 99-101, 106-108 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al.  (Hepatology Communications  1(10):  1024-1042, 2017) in light of Wu et al. (cited by Applicant).
Zhou et al. teach an FGF19 variant (M70) which is identical to that of the instant specification (SEQ ID NO:70).  Zhou et al. teach that administration of M70 via an adeno-associated virus to mice with an experimental model of steatohepatitis which resembles the etiology of human NASH inhibited the formation of liver fibrosis in the treated mice (see page 1034, column 2, final paragraph and page 1035, column 1, first paragraph).  Zhou et al. state “we showed that FGF19 and M70 demonstrated robust antifibrotic activity as evidenced by both histologic assessment and molecular characterization” (page 1040, column 1, paragraph 2).  Zhou et al. does not administer M70 polypeptide in the form of a polypeptide.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Response to Arguments
Applicant argues at page 15 of the response that Zhou et al. cannot be qualified as a prior art reference because it was published in 2017.  Applicant’s argument has been fully considered but is not found persuasive.  The effective filing date of the instant application is 21 February 2019 and therefore, Zhou et al. is prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 72-101, 103-109, 111-116, 118-123, 125-126 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 and 40-46 of U.S. Patent No. 8,951,966 in view of Zhou et al.  (Hepatology Communications  1(10):  1024-1042, 2017) and Czajkowsky et al. (EMBO Mol. Med.  4:  1015-1028, 2012) in light of Wu et al. (cited by Applicant). 
‘966 discloses the chimeric FGF19/FGF21 polypeptides that are used in the claimed method.  ‘966 does not teach administration of the chimeric FGF19/FGF21 polypeptides for reducing bile acid synthesis in subjects with liver fibrosis mediated by primary biliary cirrhosis.  
Zhou et al. teach an FGF19 variant (M70) which is identical to that of the instant specification (SEQ ID NO:70).  Zhou et al. teach that administration of M70 via an adeno-associated virus to mice with an experimental model of steatohepatitis which st paragraph).  
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the instant invention to administer the chimeric FGF19/FGF21 polypeptides of ‘966 to subjects with liver fibrosis because Zhou et al. teach that FGF19 and an FGF19/FGF21 chimer (M70) inhibit liver fibrosis.  While Zhou et al. does not state that one effect of administration of the FGF19 chimer would be to reduce bile acid synthesis, this result would be inherent to its administration as evidenced by Wu et al.  One of ordinary skill in the art would be motivated to use the chimer of ‘966 in such a method because Zhou et al. teach that one of the chimers taught in ‘966 is useful for treating liver fibrosis and Wu et al. teach that FGF19 reduces bile acid synthesis.  Additionally, while Zhou et al. does not teach IG fusions of the FGF19 variant, such Fc-fusions were well-known in the art for increasing the circulating half-life of the protein to which the Fc molecule is attached (see Czajkowsky et al., 1st paragraph).  Claims 105, 109, 116 and 123 would have been obvious over the disclosure of Zhou et al. and Czajkowsky et al. because creation of Fc-fusions was commonplace before the effective filing date of the claimed invention and one would have been motivated to make such fusions for the known advantages of such.  Therefore, the skilled artisan would have a reasonable expectation of success in using any of the chimers of ‘966 in such a method.  Therefore, the invention as a whole would have been prima facie obvious to one of .

Response to Arguments
Applicant argues at pages 16-17 of the response that “comparison can be made only with what invention is claimed in the earlier patent” and that the “focus of any double patenting analysis necessarily is on the claims in the patents or patent applications involved in the analysis”.  Applicant further states “that non-statutory double patenting rejection, which is beyond the claims of the ‘966 patent, and heavily depends on Zhou et al. … is improper”.
Applicant’s arguments have been fully considered, but are not found persuasive.  The standard for a proper double patenting rejection is whether a second patent on an invention which “would have been obvious from the subject matter of the claims in the first patent, in light of the prior art” (In re Longi, 759 F.2d 887, 893 (Fed. Cir. 1985).  In the instant case, the currently claimed method (reducing bile acid synthesis in a subjects with liver fibrosis) is considered obvious from the subject matter of the claims (FGF19 variants) in light of the prior art (Zhou et al. teaching of treatment of liver fibrosis with M70 variant disclosed in the patent and Wu et al. teaching reduction of bile acid synthesis).
Applicant asserts that the present claims are patentably distinct from the reference claims because ‘966 does not teach administration of the chimeric FGF19/FGF21 polypeptides for reducing bile acid synthesis in a subject having liver fibrosis mediated by primary biliary cirrhosis.  Applicant’s arguments have been fully considered but are not found persuasive.  While ‘966 does not teach this method, the 

Claims 72-77, 82-84, 95-97, 99-101, 103-105, 113-116, 118-119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Pat. 9,670,260 in view of Zhou et al.  (Hepatology Communications 1(10):  1024-1042, 2017) in light of Wu et al. (cited by Applicant). 
‘260 discloses the chimeric FGF19/FGF21 polypeptide of SEQ ID NO:69 that are used in the claimed method.  ‘260 does not teach administration of the chimeric FGF19/FGF21 polypeptides for reducing bile acid synthesis in subjects with liver fibrosis mediated by primary biliary cirrhosis.  
Zhou et al. teach an FGF19 variant (M70) which is identical to that of the instant specification (SEQ ID NO:70) and substantially identical to that of SEQ ID NO:69 (the protein of Zhou et al. has an additional methionine on the N-terminus).  Zhou et al. teach that administration of FGF19 or M70 via an adeno-associated virus to mice with an experimental model of steatohepatitis which resembles the etiology of human NASH inhibited the formation of liver fibrosis in the treated mice (see page 1034, column 2, final paragraph and page 1035, column 1, first paragraph).  Zhou et al. state “we showed that FGF19 and M70 demonstrated robust antifibrotic activity as evidenced by both histologic assessment and molecular characterization” (page 1040, column 1, paragraph 2).  While Zhou et al. does not teach that the chimeric peptide reduced bile 
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the instant invention to administer the chimeric FGF19/FGF21 polypeptide of ‘260 to subjects with liver fibrosis because Zhou et al. teach that FGF19 and an FGF19/FGF21 chimer (M70) inhibit liver fibrosis.  While Zhou et al. does not state that one effect of administration of the FGF19 chimer would be to reduce bile acid synthesis, this result would be inherent to its administration as evidenced by Wu et al.  One of ordinary skill in the art would be motivated to use the chimer of ‘260 in such a method because Zhou et al. teach that one of the chimers taught in ‘260 is useful for treating liver fibrosis and Wu et al. teach that FGF19 reduces bile acid synthesis.    Therefore, the skilled artisan would have a reasonable expectation of success in using any of the chimers of ‘260 in such a method.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary.

Response to Arguments
Applicant argues the same reasons as applied to the rejection over ‘966.  The Examiner relies on the same arguments provided above to the rejection over ‘966.

Claims 72-76, 80, 82-84, 95-96, 99-101, 103, 106-108, 113-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-82 of U.S. Pat. 10,517,929 in view of Zhou et al.  (Hepatology Communications 1(10):  1024-1042, 2017) in light of Wu et al. (cited by Applicant).
‘929 discloses the pharmaceutical compositions comprising the chimeric FGF19/FGF21 polypeptide of SEQ ID NO:70 that are used in the claimed method.  ‘929 does not teach administration of the chimeric FGF19/FGF21 polypeptides for reducing bile acid secretion in subjects with liver fibrosis mediated by primary biliary cirrhosis.  

It would have been prima facie obvious to one of ordinary skill before the effective filing date of the instant invention to administer the pharmaceutical composition comprising the chimeric FGF19/FGF21 polypeptide of ‘929 to subjects with liver fibrosis because Zhou et al. teach that FGF19 and an FGF19/FGF21 chimer (M70) inhibit liver fibrosis.  While Zhou et al. does not state that one effect of administration of the FGF19 chimer would be to reduce bile acid synthesis, this result would be inherent to its administration as evidenced by Wu et al.  One of ordinary skill in the art would be motivated to use the chimer of ‘929 in such a method because Zhou et al. teach that the chimer taught in ‘929 is useful for treating liver fibrosis and Wu et al. Teach that FGF19 reduces bile acid synthesis.  Therefore, the skilled artisan would have a reasonable expectation of success in using any of the chimers of ‘929 in such a method.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary.

Response to Arguments
Applicant argues the same reasons as applied to the rejection over ‘966.  The Examiner relies on the same arguments provided above to the rejection over ‘966.

Claims 72-76, 83, 84, 92, 97, 99-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 80-91 of copending Application No. 16/216,402 (reference application) in view of Zhou et al.  (Hepatology 
‘402 discloses the chimeric FGF19/FGF21 polypeptide of SEQ ID NO:141 that are used in the claimed method.  ‘402 does not teach administration of the chimeric FGF19/FGF21 polypeptides for reducing bile acid synthesis in subjects with liver fibrosis mediated by primary biliary cirrhosis.  
Zhou et al. teach an FGF19 variant (M70) which is identical to that of the instant specification (SEQ ID NO:70).  Zhou et al. teach that administration of M70 via an adeno-associated virus to mice with an experimental model of steatohepatitis which resembles the etiology of human NASH inhibited the formation of liver fibrosis in the treated mice (see page 1034, column 2, final paragraph and page 1035, column 1, first paragraph).  Zhou et al. state “we showed that FGF19 and M70 demonstrated robust antifibrotic activity as evidenced by both histologic assessment and molecular characterization” (page 1040, column 1, paragraph 2).  While Zhou et al. does not teach that the chimeric peptide reduced bile acid synthesis, the prior art recognized that FGF19 reduces bile acid synthesis (see Wu et al., cited by Applicant) and therefore, this would be an inherent result of administration of the FGF19 chimeric polypeptide to the subjects with liver fibrosis.  Additionally, while ‘402 does not claim IG fusions and Zhou et al. does not teach IG fusions, Fc-fusions with biologically active proteins were well-known in the art for increasing the circulating half-life of the protein to which the Fc molecule is attached (see Czajkowsky et al., 1st paragraph).  
It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the chimeric FGF19/FGF21 polypeptide of ‘402 in a method of treating reducing bile acid synthesis in a subject with liver fibrosis because Zhou et al. teach that FGF19 and an FGF19/FGF21 chimer (M70) inhibit liver fibrosis.  While Zhou et al. does not state that one effect of administration of the FGF19 chimer would be to reduce bile acid synthesis, this result would be inherent to its administration as evidenced by Wu et al.  One of ordinary skill in the art would be motivated to administer the chimer of ‘402 to a subject with liver fibrosis because Zhou et al. teach that one of the chimers taught in ‘402 is useful for treating liver fibrosis as well as FGF19 possessing the same activity and there would have been a reasonable expectation of st paragraph).  Claim 105 would have been obvious over the disclosure of ‘402 and Czajkowsky et al. because creation of Fc-fusions was commonplace before the effective filing date of the claimed invention and one would have been motivated to make such fusions for the known advantages of such. Therefore, the skilled artisan would have a reasonable expectation of success in using any of the chimers of ‘402 in such a method.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues the same reasons as applied to the rejection over ‘966.  The Examiner relies on the same arguments provided above to the rejection over ‘966.

Claims 72-74, 78-79, 82-84, 95-96, 99-101, 103-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-80 and 82-87 of copending Application No. 16/017,759 (reference application) in view of Zhou et al.  (Hepatology Communications 1(10):  1024-1042, 2017) in light of Wu et al. (cited by Applicant). 
 ‘759 discloses the chimeric FGF19/FGF21 polypeptide of SEQ ID NO:52 that are used in the claimed method.  ‘759 does not teach administration of the chimeric FGF19/FGF21 polypeptides for reducing bile acid synthesis in subjects with liver fibrosis mediated by primary biliary cirrhosis.  

It would have been prima facie obvious to one of ordinary skill before the effective filing date of the instant invention to administer the pharmaceutical composition comprising the chimeric FGF19/FGF21 polypeptide of ‘759 to subjects with liver fibrosis because Zhou et al. teach that FGF19 and an FGF19/FGF21 chimer (M70) inhibit liver fibrosis.  While Zhou et al. does not state that one effect of administration of the FGF19 chimer would be to reduce bile acid synthesis, this result would be inherent to its administration as evidenced by Wu et al.  One of ordinary skill in the art would be motivated to use the chimer of ‘759 in such a method because Zhou et al. teach that the chimer taught in ‘759 is useful for treating liver fibrosis and Wu et al. teach that FGF19 reduces bile acid synthesis.  Therefore, the skilled artisan would have a reasonable expectation of success in using the chimer of ‘759 in such a method.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues the same reasons as applied to the rejection over ‘966.  The Examiner relies on the same arguments provided above to the rejection over ‘966.

Conclusion
Claims 110, 117 and 124 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Christine J Saoud/Primary Examiner, Art Unit 1647